If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


SUSIE VERNICE MANN,                                                 UNPUBLISHED
                                                                    October 13, 2022
               Plaintiff-Appellant,

v                                                                   No. 357123
                                                                    Macomb Circuit Court
WALMART STORES EAST LP, and                                         LC No. 2020-000695-NO
MARCELLIUS GAYLOR,

               Defendants-Appellees.


Before: SWARTZLE, P.J., and CAVANAGH and REDFORD, JJ.

PER CURIAM.

        Susie Vernice Mann was shopping at a Walmart store when she brought items to the self-
checkout kiosk to purchase. Marcellius Gaylor was working as a “loss prevention officer” for that
Walmart store at that time, and he contacted the police when he witnessed Mann passing the last
point of sale with items for which she had not paid. The police charged Mann with retail fraud,
but that charge was later dismissed. Mann then claimed that Gaylor and Walmart acted maliciously
to prosecute her and that they abused the legal process. The trial court dismissed Mann’s claims
by granting Gaylor and Walmart summary disposition. We affirm.

        Even though Mann successfully scanned and paid for multiple items at the self-checkout
kiosk, she claims that three knit-dresses, 12 packages of ramen, and one package of dish clothes
did not scan into the system properly. After escorting Mann to the loss prevention office, Gaylor
confirmed that Mann had not paid for those items with a total value of $37.69. Gaylor completed
a loss-prevention report and submitted it to the Warren Police Department.

       Detective David Huffman was assigned to the claim, and after reviewing Gaylor’s report
he submitted a warrant request to the Warren City Attorney. The warrant request was authorized,
and plaintiff was arrested on the charge of retail fraud, MCL 750.356d(4). Hearing dates were
scheduled and Gaylor was subpoenaed as a witness for the prosecutor. Mann’s charge was
dismissed without prejudice when Gaylor did not receive the subpoena and failed to appear.

        Mann then alleged that Walmart and Gaylor had maliciously prosecuted her and abused
the legal process, because they left out exculpatory facts from the loss-prevention report. Namely,


                                                -1-
the report did not include that Mann had paid for other items and that she had also paid off her
credit card while at the store. The trial court granted summary disposition under to MCR
2.116(C)(10), to both Walmart and Gaylor, stating that there was no genuine issue of material fact
that Walmart and Gaylor had probable cause for their actions and that Mann had conceded that
they did not abuse the legal process.

        “We review de novo a trial court’s decision to grant or deny a motion for summary
disposition.” Sherman v City of St Joseph, 332 Mich App 626, 632; 957 NW2d 838 (2020)
(citations omitted). This Court reviews a motion brought under MCR 2.116(C)(10) “by
considering the pleadings, admissions, and other evidence submitted by the parties in the light
most favorable to the nonmoving party.” Patrick v Turkelson, 322 Mich App 595, 605; 913 NW2d
369 (2018). “Summary disposition is appropriate if there is no genuine issue regarding any
material fact and the moving party is entitled to judgment as a matter of law.” Sherman, 332 Mich
App at 632.

       Our Supreme Court, in Matthews v Blue Cross and Blue Shield of Michigan, 456 Mich
365, 378; 572 NW2d 603 (1998), stated that for a malicious prosecution action:

                The plaintiff has the burden of proving (1) that the defendant has initiated a
       criminal prosecution against him, (2) that the criminal proceedings terminated in
       his favor, (3) that the private person who instituted or maintained the prosecutor
       lacked probable cause for his actions, and (4) that the action was undertaken with
       malice or a purpose in instituting the criminal claim other than bringing the offender
       to justice.

        It is undisputed that Mann’s criminal proceedings terminated in her favor, but Mann failed
to establish any of the other elements of malicious prosecution. Mann’s arguments focus on the
omissions in the loss-prevention report and how those omissions purportedly initiated the
prosecution, show that there was no probable cause, and demonstrate malice. Mann ignores,
however, the fact that the detective said that the warrant request would have gone for authorization
even if Mann’s denial of criminal intent was in the loss-prevention report. Further, our Supreme
Court has made clear that “the prosecutor’s exercise of his independent discretion in initiating and
maintaining a prosecution is a complete defense to an action for malicious prosecution.” Id. at
384.

         Nevertheless, even assuming that the submission of the loss-prevention report initiated
prosecution, Gaylor and Walmart had probable cause to infer that Mann was attempting to commit
retail fraud. “A person may have probable cause for making a criminal complaint from information
received from others merely.” Id. at 388. “But a man’s mere belief that another is guilty is not
probable cause, unless that belief is founded upon reasonable grounds of suspicion, or upon
information of such a reliable kind, and from such reliable sources…such as would induce an
impartial and reasonable mind to believe in the guilt of the accused.” Id.

       This Court explained that “a person ‘steals’ property, as the term ‘steals’ is used in . . .MCL
750.356d(4)(b), when he or she takes and moves store property with the intent to steal the
property.” People v Kenny, 332 Mich App 394, 399; 956 NW2d 562 (2020). The person does not
need to leave the store, but merely have an intent to keep the items unlawfully. See id. In this


                                                 -2-
case, Gaylor’s observations of Mann, including that Mann had passed the last point of sale without
paying for some items, provided him with probable cause that Mann had intended to keep items
unlawfully for which she had not paid.

        Further, Mann’s argument regarding malice is without merit. While malice may be inferred
from a lack of probable cause, Matthews, 456 Mich at 378 n 15, there was probable cause in this
case, and Mann fails to demonstrate any other action of malice beyond a purported lack of probable
cause. Although Mann argues that the omissions in the report demonstrate her malicious-
prosecution claim, “[f]ailure to include all exculpatory facts is not adequate to sustain a suit for
malicious prosecution.” Payton v City of Detroit, 211 Mich App 375, 395; 536 NW2d 233 (1995).

        Lastly, Mann argues that Gaylor and Walmart abused the legal process. “To recover upon
a theory of abuse of process, a plaintiff must plead and prove (1) an ulterior purpose and (2) an act
in the use of process which is improper in the regular prosecution of the proceeding.” Friedman
v Dozorc, 412 Mich 1, 30; 312 NW2d 585 (1981). An “action for abuse of process lies for the
improper use of process after it has been issued, not for maliciously causing it to issue.” Id. at 31.

       There is no need to consider whether Mann sufficiently alleged that there was an ulterior
purpose because neither Gaylor nor Walmart took any action after the prosecution was initiated.
Notably, it was Gaylor’s lack of response to the subpoena that caused Mann’s criminal charge to
be dismissed. Therefore, neither defendant committed an irregular action in the criminal process
because neither defendant took any action in the criminal process.

       Affirmed. Gaylor and Walmart, as the prevailing parties, may tax costs under MCR 7.219.



                                                              /s/ Brock A. Swartzle
                                                              /s/ Mark J. Cavanagh
                                                              /s/ James Robert Redford




                                                 -3-